I concur in the majority opinion holding appellant liable for costs and interest, but I do not think it is liable for the five percent damages on the judgment. Costs and interest are properly within Section 17 of the Constitution, providing that private property shall not be taken or damaged except on due compensation being first made to the owner, costs, because in protracted litigation the costs might approximate or exceed the value of the property taken, and the owner, to the amount of the costs he must pay, lacks just that amount of receiving due compensation for his property; interest, because the owner is either entitled to his property or the compensation therefor "first made" and the interest on the judgment is compensation to him for the property, either entirely taken or damaged, or the use of the money therefor not paid him.
But the five percent on the judgment is not compensation — it is a penalty on the unsuccessful appellant. Section 3387, Code of 1930, denominates it "damages." In Tigner v. McGehee, 60 Miss. 242, it was defined as a penalty, and in Meek v. Alexander,137 Miss. 117, 102 So. 69, and Canal Bank  Trust Co. v. Brewer,147 Miss. 885, 113 So. 552, 114 So. 127, 128, it was given the dual nature of a penalty on the unsuccessful, and compensation to *Page 600 
the successful litigant; and the Brewer case added "The statute, therefore, must be strictly construed against the claim of the successful party."